                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 DAVID A. GAMBINO,

         Plaintiff,

         v.                                             Civil Action No. TDC-17-1701
                                                        Consolidated with TDC-17 -2311
 FRANK HERSHBERGER, et al.,

         Defendants.



                                            ORDER

        For the reasons stated in the accompanying Memorandum Opinion, it is hereby ORDERED

that:

        1. David A. Gambino's Motions for Appointment of Counsel, ECF Nos. 22 and 28, are
           DENIED WITHOUT PREJUDICE.

        2. Gambino's Motions to Stay, ECF Nos. 23 and 29, are DENIED.

        3. Gambino's Motion for Leave to Amend his Response to the Government's Motion to
           Dismiss the Complaint, or in the Alternative, for Summary Judgment, ECF No. 32, is
           GRANTED. The Court accepts Gambino's Amended Response.

        4. The Motion to Seal filed by the United States and Federal Bureau of Prisons ("the
           Government"), ECF No. 20, is GRANTED IN PART AND DENIED IN PART. The
           Clerk shall SEAL only the Declaration ofTequilla McGahee and its attachments, ECF
           No. 19-2, the Declaration of Mohammed Moubarek, M.D. and its attachments, ECF
           No. 19-3, and the currently filed version ofthe Government's Memorandum of Law in
           Support of its Motion to Dismiss, ECF No. 19-1. Within 7 days of the date of this
           Order, the Government shall file a version ofECF No. 19-1 with part II redacted, which
           will constitute the public version of that document.

        5. The Government's Motion to Dismiss the Complaint, or in the Alternative, for
           Summary Judgment, ECF No. 19, is GRANTED.

        6. Gambino's Federal Tort Claims Act ("FTCA") claims as they relate to medical
           malpractice and medical negligence are DISMISSED WITHOUT PREJUDICE.
       7. Gambino's Americans with Disability Act claims, False Claims Act claims, and
          Sarbanes-Oxley Act claims are DISMISSED.

       8. Summary judgment is GRANTED to the Government on Gambino's Religious
          Freedom Restoration Act claim and any Rehabilitation Act claim. The Rehabilitation
          Act claim is DISMISSED WITHOUT PREJUDICE.

       9. Within 28 days of the date of this Order, the Government shall file an Answer to the
          Privacy Act and remaining FTCA claims against it.

       10. The Clerk shall SEND a copy of this Order and the accompanying Memorandum
           Opinion to Gambino.

       By separate order, the Court will identify to Gambino the specific individual Defendants it

deems to be remaining Defendants, and, upon confirmation by Gambino that he continues to seek

to pursue claims against those Defendants, direct service on those Defendants by the United States

Marshal. Those Defendants are required to file an Answer within 21 days of service.




Date: March 20,2019
                                                    THEODORE D. CHU .
                                                    United States District
